      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 URSULA NEWELL-DAVIS and
 SIVAD HOME AND COMMUNITY
                                                             Civil Action No.:___________
 SERVICES, LLC,
                            Plaintiffs,
                v.
 COURTNEY N. PHILLIPS, in her official
 capacity as Secretary of the Louisiana
 Department of Health; RUTH JOHNSON,
 in her official capacity as Undersecretary
 of the Louisiana Department of Health;
 JULIE FOSTER HAGAN, in her official
 capacity as Assistant Secretary of the
 Louisiana Department of Health’s Office
 for Citizens with Developmental
 Disabilities; CECILE CASTELLO, in her
 official capacity as Health Standards
 Section Director of the Louisiana
 Department of Health; and DASINY
 DAVIS, in her official capacity as Facility
 Need Review Program Manager of the
 Louisiana Department of Health,
                               Defendants.




                                       INTRODUCTION
       1.     Plaintiffs bring this civil rights lawsuit in pursuit of the constitutional right to earn

a living providing much-needed care for children in Louisiana. Plaintiff Ursula Newell-Davis is a

mother, experienced social worker, and entrepreneur. She founded Sivad Home and Community

Services, LLC, to use her degree in social work and her passion for helping the community to

provide safe and affordable respite care for special needs children and their families. But Ms.

Newell-Davis has been unable to pursue her dream solely due to a state law that prioritizes
                                                 1
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 2 of 26




incumbent businesses’ economic interests over Plaintiffs’ constitutional rights and the health,

safety, and welfare of Louisiana children.

       2.      Plaintiffs wish to provide “respite” services, which is temporary relief for parents

of special needs children or parents of children with mental health challenges. Under Louisiana

law, respite providers must undergo “Facility Need Review” (“FNR”) before they are eligible to

apply for a license to operate. La. Admin. Code tit. 48, § 12523(A).

       3.      To obtain FNR approval, Plaintiffs must convince the Louisiana Department of

Health (“Department”) 1 that there is a “need” for their services. Id. at § 12523(C). This

determination has nothing to do with an applicant’s qualifications or fitness to operate. An

applicant may be the most capable, fit, and passionate woman for the job. Yet FNR permits the

Department to reject an applicant solely because there are purportedly “enough” businesses

already operating. This is simple, unconstitutional economic protectionism.

       4.      The purpose and effect of FNR is to protect the financial interests of existing

providers against competition from upstart entrepreneurs like Plaintiffs. Under the Due Process

and Equal Protection provisions of the United States and Louisiana constitutions, the government

may not pursue simple economic protectionism, and FNR bears no rational relationship to any

other conceivable legitimate government interest. It does not lower costs, ensure adequate supply,

or improve quality. Instead, it drives up costs, reduces supply, harms quality, and deprives those

most vulnerable—special needs children—of choices when it comes to the care they need.




1
   Defendants, members of the Louisiana Department of Health who are responsible for
administering and enforcing the FNR process, are sued individually in their official capacity
pursuant to 42 U.S.C. § 1983 and the doctrine of Ex parte Young, 209 U.S. 123 (1908), but are
referred to collectively as the “Department.”
                                                2
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 3 of 26




       5.      Plaintiffs allege that Louisiana’s FNR statute and implementing regulations, La.

Stat. Ann. § 40:2116 and La. Admin. Code tit. 48, §§ 12503(C)(2), 12523 et seq., violate the Due

Process of Law, Equal Protection, and Privileges or Immunities Clauses of the Fourteenth

Amendment to the U.S. Constitution and the Due Process and Equal Protection provisions of the

La. Const. art. I, §§ 2–3. Plaintiffs are fit, willing, and able to provide respite care. The FNR

requirement is the only obstacle keeping them from operating. Plaintiffs seek to vindicate their

right to earn a living in the occupation of their choice and to compete as a respite provider free of

arbitrary and discriminatory barriers.

       6.      Plaintiffs request a declaratory judgment that the challenged laws are invalid,

unenforceable, and void; a permanent injunction against further enforcement of the challenged

laws; and costs and reasonable attorney’s fees. Plaintiffs do not seek money damages against the

Defendants.

                                 JURISDICTION AND VENUE
       7.      Plaintiffs bring this civil-rights lawsuit pursuant to 42 U.S.C. § 1983, for the

violations of rights secured by the Due Process of Law and Equal Protection Clauses of the

Fourteenth Amendment to the U.S. Constitution. Plaintiff Ursula Newell-Davis alleges, pursuant

to 42 U.S.C. § 1983, the deprivation of rights secured by the Privileges or Immunities Clause of

the Fourteenth Amendment. Plaintiffs also allege, pursuant to 28 U.S.C. § 1367, the deprivation

of rights guaranteed under the Due Process and Equal Protection provisions of the La. Const. art.

1, §§ 2–3.

       8.      Jurisdiction over the claims for declaratory and injunctive relief is vested in this

Court by 28 U.S.C. §§ 1331 (federal question jurisdiction), 1343 (civil rights jurisdiction), 1367

(supplemental jurisdiction), and 2201–2202 (the Declaratory Judgment Act).



                                                 3
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 4 of 26




        9.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b), on the grounds that

all or a substantial part of the acts giving rise to Plaintiffs’ claims occurred in Orleans and Jefferson

Parishes, which are located in the Eastern District of Louisiana (see 28 U.S.C. § 98(a)).

                                              PARTIES
                                               Plaintiffs
        10.     Plaintiff Ursula Newell-Davis is a United States citizen and resident of Orleans

Parish. Ms. Newell-Davis is the sole owner of Plaintiff Sivad Home and Community Services,

LLC, which is a limited liability company registered in Louisiana.

        11.     Plaintiff Sivad Home and Community Services, LLC (“Sivad”), is a business that

would provide respite care for families with special needs children in New Orleans and the

surrounding areas, if not for the challenged FNR law and regulations. Plaintiff Ms. Newell-Davis

wishes to open and operate Sivad, but she cannot do so without risking fines and other penalties

because she was denied FNR approval.

                                             Defendants
        12.     Each Defendant is sued only in his or her official capacity.

        13.     Defendant Courtney N. Phillips is the Secretary of the Louisiana Department of

Health. Plaintiffs are informed and believe, and on that basis allege, that Ms. Phillips is ultimately

responsible for enforcing the FNR requirement established by La. Stat. Ann. § 40:2116 and La.

Admin. Code tit. 48, §§ 12503(C), 12523 et seq., challenged herein.

        14.     Defendant Ruth Johnson is the Undersecretary of the Louisiana Department of

Health. Julie Foster Hagan is the Assistant Secretary of the Louisiana Department of Health’s

Office for Citizens with Developmental Disabilities. Cecile Castello is the Health Standards

Section Director of the Louisiana Department of Health. Dasiny Davis is the Facility Need Review

Program Manager of the Louisiana Department of Health. Defendants are empowered to grant or


                                                   4
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 5 of 26




deny applications under the FNR process, to adopt rules and procedures to implement the “need”

requirement challenged by this lawsuit, to enforce those rules, and to enjoin, fine, or otherwise

prohibit Plaintiffs and other similarly situated persons from providing respite care without FNR

approval. La. Admin. Code tit. 48, §§ 12501 (defining “Department”); 12503(C).

                                   FACTUAL ALLEGATIONS
             I.       PLAINTIFFS WANT TO PROVIDE SAFE, AFFORDABLE,
                        AND MUCH-NEEDED RESPITE CARE TO SPECIAL
                           NEEDS CHILDREN AND THEIR FAMILIES

       15.        Plaintiff Ursula Newell-Davis has dedicated the past two decades of her career to

helping her community. She earned her bachelor’s and master’s degrees in social work from

Southern University at New Orleans and since then has been employed in social work.

       16.        As a hospice social worker, Ms. Newell-Davis provided end-of-life support to

patients and their families for twelve years. After that, she worked for three years at a behavioral

health center that provides outpatient mental health services. There, she managed the center’s day-

to-day operations, promoted the center’s community engagement, and trained staff on Medicaid

compliance.

       17.        In 2018, Ms. Newell-Davis started a consulting business to aid mental health

agencies, schools, churches, and others who work with special needs populations. She teaches

mental health workers best practices when it comes to working with children with disabilities and

she trains staff on how to properly document their mental health services to ensure they are in

compliance with Medicaid laws and regulations.

       18.        In her job as a social worker consultant in and around New Orleans, Ms. Newell-

Davis often encounters children from poorer backgrounds and from homes where parents work




                                                  5
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 6 of 26




odd hours or nightshifts, which means that many of these children find themselves at home alone

after school.

       19.      Between the lack of supervision and their disabilities, some such children can have

a hard time completing basic tasks. Ms. Newell-Davis has observed that these children may not

practice personal hygiene, make themselves meals, or complete their homework. Sadly, as a result,

they sometimes are bullied at school for their hygiene or for wearing dirty clothes.

       20.      Ms. Newell-Davis has also observed that unsupervised children she encounters in

her work can fall into the wrong crowd and turn to criminal activity. Her business could provide

supervision, which would prevent these children from engaging in illegal behavior.

       21.      Through her professional experience, and as a special needs parent herself, she

knows that being a parent to a special needs child is demanding and can leave parents overwhelmed

or in need of time to themselves. Yet not everyone has access to help from friends or family

members or an available caregiver at affordable prices.

       22.      Ms. Newell-Davis founded Sivad Home and Community Services, LLC, to offer

respite services to families with special needs children. Her services would provide temporary

relief to parents, family members, and other caregivers of children with disabilities or other

challenges. Additionally, she would use her time with the children to teach them basic life skills

to assist them in the development of a successful and independent life. But she was denied that

opportunity by the FNR process, which she contends is unconstitutional.

                II.   THE CHALLENGED LAW AND ITS ENFORCEMENT

       23.      Respite care is “an intermittent service designed to provide temporary relief to

unpaid, informal caregivers of the elderly and/or persons with disabilities.” La. Admin. Code tit.

48, § 5003. Before operating, a respite care provider must (1) obtain FNR approval, and (2) apply


                                                 6
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 7 of 26




for a license as a “Home and Community Based Services” provider. 2 La. Admin. Code tit. 48, §§

12501, 12523(A). 3

       24.     Any person who operates as a respite care provider without a license is guilty of a

misdemeanor and subject to a fine of between two hundred fifty dollars and one thousand dollars.

La. Stat. Ann. § 40:2120.6(A). Each day in violation constitutes a separate offense. Id.

       25.     To obtain FNR approval, a respite provider must first submit an application to the

Department and pay a $200 nonrefundable application fee. La. Admin. Code tit. 48, § 12505(A).

       26.     The Department reviews the application solely to determine if there is a “need” for

an additional provider in the geographic location designated by the applicant. Id. at § 12523(C)(1).

An applicant will be approved and can then apply for a license only if evidence “establishes the

probability of serious, adverse consequences to recipients’ ability to access health care if the

provider is not allowed to be licensed.” Id. at § 12523(C)(2). The burden is on the applicant to

provide such evidence. Id. at § 12523(C)(4).

       27.     In determining whether a new provider is “needed,” the Department considers:

(1) the number of other providers in the designated geographic location, and (2) any allegations




2
   Home and community-based providers include “those agencies, institutions, societies,
corporations, facilities, person or persons, or any other group intending to provide or providing
respite care services, personal care attendant (PCA) services, supervised independent living (SIL)
services, monitored in-home caregiving (MIHC) services, or any combination of services thereof,
including respite providers, SIL providers, MIHC providers, and PCA providers.” La. Admin.
Code tit. 48, § 12501.
3
  A home and community-based provider is only eligible to apply for a license to operate from the
Department after it receives FNR approval. La. Admin. Code tit. 48, § 12523(A). If Plaintiffs were
able to secure FNR approval, they would then apply for a license. Plaintiffs do not challenge the
licensure requirements that are separate and apart from the FNR approval process or any other
health or safety regulations that pertain to home and community-based providers. Plaintiffs only
challenge the requirement that applicants undergo FNR review and establish “need.” They
challenge these requirements on the basis that they are not related to health, safety, or any other
legitimate governmental interest.
                                                 7
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 8 of 26




regarding a lack of access to the proposed services. Id. at § 12523(C)(3). The FNR regulations and

the Department’s website provide no guidance about how to prove “need,” how many other

providers are deemed “enough,” and how to prove that denial would result in adverse

consequences. Applicants are left to guess how to convince the Department that their service is

needed.

        28.     Plaintiffs are informed and believe, and on that basis allege, that there are no formal

criteria guiding the Department when it determines what constitutes an adequate number of

providers in the area and no formal factors establishing whether rejecting an applicant will result

in a lack of access to care.

        29.     Plaintiffs are informed and believe, and on that basis allege, that the FNR process

does not entail any type of economic analysis or objective standards. Instead, FNR is a subjective

and arbitrary process that allows the Department to deny applications at its whim.

        30.     If able to obtain FNR approval, the applicant must then apply for a license from the

Department. Id. at § 12523(A). While the FNR process only pertains to whether a new business is

“needed,” the subsequent licensure requirement relates to health and safety. Plaintiffs do not

challenge the license requirement, but only the validity of the preceding FNR process.

        31.     Applicants who receive FNR approval are bound by the type of services and

location specified in their application and must submit a new application for FNR approval if they

choose to expand their territory or type of service. Id. at § 12523(D).

        32.     If FNR approval is denied, applicants may appeal and pay a $500 fee or may request

supplemental review and submit additional evidence showing a need for their services. Id. at

§§ 12505(B)(4), 12541(B)(5).




                                                  8
       Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 9 of 26




       33.     The number of applicants denied FNR approval from January 2019 to September

2020 demonstrates how this process shuts out new businesses and limits competition.

       34.     Plaintiffs are informed and believe, and on that basis allege, that between January

2019 and September 2020, the Department decided at least one hundred nineteen HCBS

applications for FNR approval. Of those one hundred nineteen applications, eighty-six were

denied. Each and every denied applicant received an identical two-page form letter, telling them

merely that their application was denied without any other explanation unique to their application.

       35.     Twenty-one of those eighty-six denials were submitted for supplemental review.

All but one were denied a second time.

       36.     In sum, nearly seventy-five percent of the applications for FNR approval were

denied. These applicants were denied not because of their fitness to operate, but solely because the

Department decided there was no “need” for them. The result is the denial of economic opportunity

to qualified, aspiring entrepreneurs and the reduction of Louisianans’ access to care.

      III. THE FACILITY NEED REVIEW REQUIREMENT PREVENTS
           PLAINTIFFS FROM PROVIDING SAFE AND AFFORDABLE
      RESPITE CARE TO SPECIAL NEEDS CHILDREN AND THEIR FAMILIES

       37.     Louisiana’s FNR requirement has stopped Ms. Newell-Davis from fulfilling her

dream of starting a business that serves special needs children and their families.

       38.     In 2019, Ms. Newell-Davis applied for FNR approval to provide respite and

supervised independent living services in Region 1. 4 In her application, she included statistical

data that showed an increase in crimes committed by juveniles and therefore a need for services

aimed at supervising and caring for young people. She described speaking to the local District



4
  Region 1 includes Jefferson, Orleans, Plaquemines, and St. Bernard Parishes. La. Admin. Code
tit. 48, § 12507(A).
                                                 9
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 10 of 26




Attorney, who expressed a “dire need” for more early intervention efforts for juveniles. She also

cited studies showing that respite care can lead to better outcomes for both children and their family

members and lower incidences of negative behavior in the community.

       39.     She also described speaking with representatives from Magellan (the state’s

Coordinated System of Care for youth with mental health or substance use challenges), who

encouraged her to apply.

       40.     The Department denied Plaintiffs’ FNR application in a two-page form letter on

February 19, 2020. 5 The Department did not base its denial on any purported lack of Plaintiffs’

qualifications. Rather, it rejected their application solely for failure to demonstrate there was a

need for an additional respite care business in the proposed service area. See Exhibit A.

       41.     The Department cited two factors that it considered in reaching its decision: 1) the

number of other home and community-based businesses in the same geographic location serving

the same population that Plaintiffs wished to serve; 2) lack of allegations involving lack of access

to healthcare services.

       42.     The Department provided no explanation specific to Plaintiffs’ application. They

received the same denial letter that every other rejected applicant was sent between January 2019

and September 2020.

                   IV.     HISTORY OF LOUISIANA’S FACILITY NEED
                                  REVIEW REQUIREMENT

       43.     Pursuant to La. Stat. Ann. § 40:2116, the Department established the FNR process

in 1990. Initially, the FNR requirement only applied to medical providers who sought to build

nursing facilities or add extra beds.


5
 Plaintiffs do not challenge the Department’s denial of their FNR application. In this suit, they
only seek prospective relief.
                                                 10
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 11 of 26




       44.     Over the years, the Department has expanded the FNR requirement to apply to

home and community-based providers, including respite providers in 2009.

       45.     Although it uses a different name, Louisiana’s FNR process operates almost

identically to a Certificate of Need (“CON”) law, which exists in other states in the context of

expensive healthcare infrastructure and equipment. Like Louisiana’s FNR process, CON laws

require that a provider show that its service or equipment is “needed” in the area where it wishes

to operate. To determine whether there is a need, officials look at how many existing businesses

are in the proposed service area and whether a new provider will take business away from those

existing providers. CON laws insulate existing providers from competition, which make them very

popular among Certificate-holding entities who lobby to keep CON laws on the books.

       46.     CON laws arose as a purported cost-saving measure in the 1960s. Insurers at the

time (and later Medicare and Medicaid) reimbursed medical providers based on their costs, causing

many to believe that providers had little reason to control excessive investment or spending. 6

       47.     Proponents of CON laws believed that providers were investing in expensive

infrastructure even when that investment could not be supported by market demand. They further

believed that to recoup their costs, providers were charging higher prices. Thus, beginning with

New York in 1964, states began enacting CON laws to restrict investment in expensive facilities

or equipment to when it was supposedly “needed.”

       48.     The American Hospital Association soon began lobbying for more states to follow

suit, and in 1974 the federal government enacted a requirement that states create a CON program

in order to receive federal dollars under the National Health Planning Resources Development Act.




6
 Maureen K. Olhausen, Certificate of Need Laws: A Prescription for Higher Costs, Antitrust, Vol.
30, No. 1 (Fall 2015).
                                                11
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 12 of 26




       49.      Since CON laws were first enacted, the original justifications for these laws have

been undermined by changed circumstances or refuted by research. First, reimbursement has now

shifted to a fee-for-service model, meaning that the incentive problems for over-spending no

longer exist.

       50.      Second, research has shown that CON laws create shortages, increase prices, and

decrease quality. 7 In 2004, the Federal Trade Commission and Department of Justice issued a joint

report in which they presented empirical studies that show CON programs: “retard the entry of

firms that could provide higher quality services than incumbents,” “increase health care costs, as

supply is depressed below competitive levels,” and “shield incumbents from the need to offer

improved or innovative services.” 8 Based on these studies, the federal government repealed its

CON mandate in 1987.

       51.      Third, CON laws have expanded in scope and now govern even relatively modest

investments, like starting a respite service, where their original economic justifications do not

support such regulation. Yet because these laws are favored by hospital associations and other

powerful interests, CON laws and similar laws that restrict the entry of new businesses, like the

FNR process here, have stayed on the books.

       52.      Whatever the original justifications for CON laws and the FNR process, changed

circumstances and new evidence have made it apparent that they fail to achieve any public benefit.




7
  Thomas Stratmann & Matthew C. Baker, Barriers to Entry in the Healthcare Markets: Winners
and Losers from Certificate-of-Need Laws, Mercatus Center at George Mason University, 1, 4–7
(2017).
8
  A Report by the Federal Trade Commission and the Department of Justice, Improving Health
Care: A Dose of Competition 1, 304–05 (2004), https://www.ftc.gov/sites/default/files/
documents/reports/improving-health-care-dose-competition-report-federal-trade-commission-
and-department-justice/040723healthcarerpt.pdf.
                                                12
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 13 of 26




They do not lower costs, improve quality, or increase access. They solely boost the economic

fortune of some providers at the expense of others.

                 V.       LOUISIANA’S FACILITY NEED REVIEW PROCESS HAS
                                NO RATIONAL RELATIONSHIP TO ANY
                                LEGITIMATE GOVERNMENT INTEREST

           53.        Louisiana’s FNR process is said to control costs, improve quality, and increase

access to care by reducing the number of providers.

           54.        However, basic economics demonstrates that artificially reducing supply results in

exactly the opposite. By limiting providers from entering the market, the FNR requirement leads

to a shortage of care and insulates existing providers from competition, which allows them to

charge higher prices and deliver lower-quality services.

           55.        The FNR process itself belies any argument that it helps to control costs or improve

quality of or access to care. It allows the Department to deny applicants regardless of their

qualifications or how much they would charge merely because, in its subjective estimation, there

are enough providers, and the applicant failed to prove “serious adverse consequences” to access

to care.

           56.        Artificially limiting the number of providers, by definition, limits access to care.

           57.        By reducing the number of respite care providers, the FNR requirement jeopardizes

the health and safety of one of Louisiana’s most vulnerable populations: special needs children.

           58.        Plaintiffs receive calls on a weekly basis asking when they will begin to operate. In

many cases, children are being left unsupervised at home at unprecedented rates due to the

pandemic and schools being closed. As summer approaches, parents are particularly anxious to

have extra support from respite providers as children are out of school and at home.




                                                       13
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 14 of 26




       59.     As the pandemic has shown, whether respite care is “needed” is constantly

changing and the Department’s determinations of need are nothing more than an arbitrary guess

based on current circumstances.

       60.     The FNR process serves no positive end. It protects existing businesses from

competition at the expense of the public. And any potential justification for the FNR process cannot

be maintained in the context of respite care providers, which entail low start-up costs and support

needy populations.

                                  VI.    PLAINTIFFS’ INJURY

       61.     Plaintiffs are unable to lawfully provide respite care as a home and community-

based provider in Louisiana because they have not obtained FNR approval.

       62.     Plaintiffs will be subject to serious penalties if they offer such respite care without

submitting to the FNR process and obtaining a license.

       63.     Plaintiffs are unwilling to incur fines or face other penalties in order to pursue their

business of respite care.

       64.     Plaintiffs are informed and believe, and on that basis allege, that the “need”

requirement has the purpose and effect of preventing new providers from entering the market to

protect existing providers from competition.

       65.     The challenged laws deprive Plaintiffs of the liberty of pursuing their chosen trade

without serving any legitimate governmental interest.

       66.     The challenged laws treat Plaintiffs differently than others similarly situated

without serving any legitimate governmental interest.

       67.     Plaintiffs have concrete and specific plans to apply for a license to operate as a

respite care provider at such time as the challenged laws are declared unconstitutional and enjoined



                                                 14
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 15 of 26




as applied to respite care providers. But for the FNR process, Plaintiffs would apply for a license

to provide respite care in Louisiana.

       68.     An actual and substantial controversy exists between Plaintiffs and Defendants as

to their respective legal rights and duties. Plaintiffs contend that the challenged laws are

unconstitutional. Defendants dispute that contention.

       69.     A judgment declaring the challenged laws unconstitutional and enjoining

Defendants from enforcing those laws will restore Plaintiffs’ ability to earn a living free of

unconstitutional restrictions.

                                        LEGAL CLAIMS
                                             COUNT I
                                    Due Process of Law
                       (Fourteenth Amendment to the U.S. Constitution)
       70.     Plaintiffs allege and incorporate by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.

       71.     The Due Process of Law Clause of the Fourteenth Amendment to the U.S.

Constitution protects the right to earn a living in a chosen profession free from unreasonable

government interference. Under this provision, no person may be deprived of his or her right to

earn a living unless the law is rationally related to a legitimate government interest.

       72.     Plaintiffs may not engage in their chosen occupation unless they submit to the FNR

process.

       73.     Plaintiffs are fit, willing, and able to provide respite services, but are prohibited

solely because of the FNR process.




                                                 15
        Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 16 of 26




        74.      FNR does not bear a rational relationship to protecting the public health, safety, or

welfare. It does not, for example, reduce costs, improve the quality of, or ensure access to respite

care.

        75.      By artificially limiting supply based on whether a new provider will compete with

existing providers, the FNR process increases costs, lowers quality, and decreases access to care.

        76.      Nor is the FNR process rationally related to any other legitimate governmental

interest that the state purports to have.

        77.      It is not rationally related to, for example, preventing “cream skimming,” both

because respite care is not a high-profit service and because Plaintiffs seek to serve underprivileged

populations.

        78.      It does not increase access to rural care; instead, it disincentivizes investments in

rural communities. Moreover, it applies across the state, regardless of whether the applicant seeks

to operate in a rural area.

        79.      Instead, the FNR process serves only the illegitimate end of economic

protectionism.

        80.      Not only does the FNR process have illegitimate ends, it uses illegitimate means.

Regardless of its ends, the FNR process uses the illegitimate means of economic protectionism to

achieve its goals.

        81.      By enforcing the arbitrary, irrational, and fundamentally unfair “need” requirement,

Defendants, acting under the color of state law, are depriving Plaintiffs of their constitutional right

to earn a living in their chosen profession without due process of law.




                                                  16
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 17 of 26




       82.     Plaintiffs are suffering and will continue to suffer substantial irreparable harm

unless the arbitrary, irrational, and fundamentally unfair procedures established by Louisiana’s

FNR process are declared unlawful and enjoined by this Court.

                                            COUNT II
                                    Equal Protection
                      (Fourteenth Amendment to the U.S. Constitution)
       83.     Plaintiffs allege and incorporate by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.

       84.     The Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution

does not allow the government to treat similarly situated persons differently unless the unequal

treatment bears a rational relationship to a legitimate governmental interest.

       85.     The FNR requirement draws an arbitrary and irrational distinction between respite

care providers who may legally provide care and those who may not.

       86.     Under FNR, whether a respite care business may legally provide care in Louisiana

is not determined by whether the business offers safe or affordable services. It is determined by

the arbitrary criteria of whether the business has satisfied FNR review.

       87.     Plaintiffs are as qualified in all relevant respects to offer respite care as providers

that possess FNR approval from the Department.

       88.     Moreover, many groups are able to legally provide care that substitutes for respite

services when they are unavailable, including family members, friends, neighbors, babysitters, and

full-fledged care-giving businesses like care.com. In the absence of respite services, families will

turn to these groups to provide care.

       89.     Plaintiffs are equally if not more qualified in all relevant respects to offer and

provide respite care as those who may legally provide these substitutes.


                                                 17
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 18 of 26




        90.    The “need” requirement bears no rational relationship to protecting public health

or safety.

        91.    Instead, by artificially limiting supply based on whether a new provider will

compete with existing respite providers, the FNR process increases costs, jeopardizes public health

and safety, and decreases access to care.

        92.    FNR serves only the illegitimate goal of protecting FNR-approved providers from

competition. And regardless of its ends, the FNR process uses the illegitimate means of economic

protectionism to achieve its goals.

        93.    The effect of the FNR process is to arbitrarily deny Plaintiffs the ability to operate

while allowing those similarly situated to do the same for the sole purpose of protecting the latter

from competition. This economic protectionism has no connection to protecting public health or

safety. Instead, it operates at the expense of public health or safety.

        94.    By enforcing this requirement, Defendants, acting under color of law, are

irrationally and arbitrarily discriminating against Plaintiffs in favor of existing respite care

providers and denying Plaintiffs their right to equal protection of the laws.

        95.    Plaintiffs are suffering and will continue to suffer substantial and ongoing harm

unless the discrimination established by Louisiana’s FNR process is declared unlawful and

enjoined by this Court.

                                            COUNT III
                                   Privileges or Immunities
                       (Fourteenth Amendment to the U.S. Constitution)
        96.    Plaintiffs allege and incorporate by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.




                                                  18
        Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 19 of 26




        97.    The Privileges or Immunities Clause of the Fourteenth Amendment protects the

right to earn a living in a lawful occupation of one’s choice.

        98.    By imposing an arbitrary and discriminatory “need” requirement to operate as a

respite care provider, Defendants, acting under color of state law, are arbitrarily and unreasonably

interfering with Plaintiff Newell-Davis’s constitutional right to earn a living in a lawful occupation

in violation of the Privileges or Immunities Clause.

        99.    Plaintiff is suffering and will continue to suffer substantial irreparable harm unless

the arbitrary, irrational, and fundamentally unfair procedures established by Louisiana’s FNR

process are declared unlawful and enjoined by this Court.

                                            COUNT IV
                                       Due Process of Law
                                      (La. Const. art. I, § 2)
        100.   Plaintiffs allege and incorporate by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.

        101.   Under the Louisiana Constitution, the right to earn a living is considered

“fundamental,” and the government may not substantially interfere with that right.

        102.   Plaintiffs may not engage in their chosen occupation unless they submit to the FNR

process.

        103.   Plaintiffs are fit, willing, and able to provide respite services, but are prohibited

solely because of the FNR process.

        104.   FNR does not bear any relationship to protecting the public health, safety, or

welfare. It does not, for example, reduce costs, improve the quality of, or ensure access to respite

care.




                                                 19
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 20 of 26




        105.     By artificially limiting supply based on whether a new provider will compete with

existing providers, the FNR process increases costs, lowers quality, and decreases access to care.

        106.     Nor is the FNR process related to any other legitimate governmental interest that

the state purports to have.

        107.     It is not related to, for example, preventing “cream skimming,” both because respite

care is not a high-profit service and because Plaintiffs seek to serve underprivileged populations.

        108.     It does not increase access to rural care; instead, it disincentivizes investments in

rural communities. Moreover, it applies across the state, regardless of whether the applicant seeks

to operate in a rural area.

        109.     Instead, the FNR process serves only the illegitimate end of economic

protectionism.

        110.     Not only does the FNR process have illegitimate ends, it uses illegitimate means.

Regardless of its ends, the FNR process uses the illegitimate means of economic protectionism to

achieve its goals.

        111.     By enforcing the arbitrary, irrational, and fundamentally unfair “need” requirement,

Defendants, acting under the color of state law, are substantially interfering with Plaintiffs’

constitutional right to earn a living in their chosen profession in violation of the Louisiana

Constitution.

        112.     Plaintiffs are suffering and will continue to suffer substantial irreparable harm

unless the arbitrary, irrational, and fundamentally unfair procedures established by Louisiana’s

FNR process are declared unlawful and enjoined by this Court.

                                             COUNT V
                                         Equal Protection
                                       (La. Const. art. I, § 3)


                                                  20
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 21 of 26




        113.    Plaintiffs allege and incorporate by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.

        114.    Article I, Section 3, of the Louisiana Constitution guarantees the equal protection

of the laws, meaning no law may favor one class of persons over another unless the law suitably

furthers an appropriate state interest.

        115.    The FNR requirement draws an arbitrary and irrational distinction between respite

care providers who may legally provide care and those who may not.

        116.    Under FNR, whether a respite care business may legally provide care in Louisiana

is not determined by whether the business offers safe or affordable services. It is determined by

the arbitrary criteria of whether the business has satisfied FNR review.

        117.    Plaintiffs are as qualified in all relevant respects to offer respite care as providers

that possess FNR approval from the Department.

        118.    Moreover, many groups are able to legally provide care that substitutes for respite

services when they are unavailable, including babysitters, neighbors, family members, friends, and

full-fledged care-giving businesses like care.com. In the absence of respite services, families will

turn to these groups to provide care.

        119.    Plaintiffs are equally if not more qualified in all relevant respects to offer and

provide respite care as those who may legally provide these substitutes.

        120.    The “need” requirement does not suitably further any appropriate state interest.

        121.    Instead, by artificially limiting supply based on whether a new provider will

compete with existing respite providers, the FNR process increases costs, jeopardizes public health

and safety, and decreases access to care.




                                                  21
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 22 of 26




        122.    FNR serves only the illegitimate goal of protecting FNR-approved providers from

competition. And regardless of its ends, the FNR process uses the illegitimate means of economic

protectionism to achieve its goals.

        123.    The effect of the FNR process is to arbitrarily deny Plaintiffs the ability to operate

while allowing those similarly situated to do the same for the sole purpose of protecting the latter

from competition. This economic protectionism has no connection to protecting public health or

safety. Instead, it operates at the expense of public health or safety.

        124.    By enforcing this requirement, Defendants, acting under color of law, are

irrationally and arbitrarily discriminating against Plaintiffs in favor of existing respite care

providers and violating Plaintiffs’ right to equal protection of the laws.

        125.    Plaintiffs are suffering and will continue to suffer substantial and ongoing harm

unless the discrimination established by Louisiana’s FNR process is declared unlawful and

enjoined by this Court.

                                      REQUEST FOR RELIEF
        WHEREFORE, Plaintiffs respectfully request the following relief:

        1.      An entry of judgment declaring that Louisiana’s Facility Need Review process,

established by La. Stat. Ann. § 40:2116 and La. Admin. Code tit. 48, §§ 12503(C)(2), 12523 et

seq., is unconstitutional, facially, and as applied to Plaintiffs, because it deprives Plaintiffs of

liberty without due process of law in violation of the Due Process of Law Clause of the Fourteenth

Amendment to the U.S. Constitution, and Art. I, § 2, of the Louisiana Constitution;

        2.      An entry of judgment declaring that Louisiana’s Facility Need Review process,

established by La. Stat. Ann. § 40:2116 and La. Admin. Code tit. 48, §§ 12503(C)(2), 12523 et

seq., is unconstitutional, facially, and as applied to Plaintiffs, because it deprives Plaintiffs of equal



                                                   22
      Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 23 of 26




protection of the laws in violation of the Equal Protection Clause of the Fourteenth Amendment to

the U.S. Constitution, and Art. 1, § 3, of the Louisiana Constitution;

       3.      An entry of judgment declaring that Louisiana’s FNR process, established by La.

Stat. Ann. § 40:2116 and La. Admin. Code tit. 48, §§ 12503(C)(2), 12523 et seq., is

unconstitutional, facially, and as applied to Plaintiff Newell-Davis, because it abridges Plaintiff

Newell-Davis’s privileges or immunities of citizenship, in violation of the Privileges or Immunities

Clause of the Fourteenth Amendment to the U.S. Constitution;

       4.      An entry of a permanent injunction against Defendants prohibiting the enforcement

of these statutory provisions, as well as any and all implementing administrative rules and

regulations, and the practices and policies by which Defendants enforce these provisions; and

       5.      An award of attorney fees, costs, and expenses in this action pursuant to 42 U.S.C.

§ 1988; and an award of further legal and equitable relief as this Court may deem just and proper.

       DATED: January 12, 2021.
                                                        Respectfully submitted,
 ANASTASIA P. BODEN*                                   /s/ SARAH R. HARBISON
 Cal. Bar No. 281911                                   SARAH R. HARBISON
 MOLLIE R. WILLIAMS*                                   La. Bar No. 31948
 Cal. Bar No. 322970                                   PELICAN INSTITUTE FOR PUBLIC
 PACIFIC LEGAL FOUNDATION                              POLICY
 930 G Street                                          400 Poydras Street, Suite 900
 Sacramento, CA, 95814                                 New Orleans, LA 70130
 Tel: (916) 419-7111                                   Tel: (504) 952-8016
 ABoden@pacificlegal.org                               sarah@pelicaninstitute.org
 MWilliams@pacificlegal.org

 *pro hac vice pending




                                      Attorneys for Plaintiffs



                                                23
                 Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 24 of 26

John Bel Edwards                                                                                               Stephen R. Russo, JD
   GOVERNOR                                                                                                        INTl'.Rli\l i;t;CRlff:\RY




                                             State of Louisiana
                                            Louisiana Department of Health
                                                       Office of the Secretary

                                                          February 19, 2020

           CERTIFIED MAIL - RETURN RECEIPT REQUESTED
           RECEIPT #: 7008 1830 0000 3783 8950

           Ursula Newell-Davis
           Sivad Home and Community Services, LLC
           792 Mercedes Place
           Terrytown, LA 70056

           RE:     Notice of Denial of Facility Need Review Approval
                   Applicant: Sivad Home and Community Services, LLC
                   Home and Community Based Services Provider/ Facility Need Review Application
                   Module (Check all that apply): __ PCA X Respite X. SIL __ MIHC
                   Region:!
                   HCBSP FNR Application#: HCBS-2019-93

           Dear Agency Contact Name/Agency Name: Ursula Newell-Davis/ Sivad Home and Community
                   LLC
           Services,

           Pursuant to Louisiana Revised Statute 40:2116 and the Facility Need Review regulations codified
           and published in Louisiana Administrative Code (LAC), Title 48, Part I, Chapter 125, the
           Louisiana Department of Health ("Department") has received your application for facility need
           review (FNR) approval to apply for licensure as a new home and community based services
           provider (HCBSP) to provide (Respite and Supervised Independent Living Services) and has
           reviewed your application to determine if there is a need for an additional HCBSP to provide
           (Respite and Supervised Independent Living Services) in the geographic location for which your
           application was submitted.
           In accordance with the LAC 48: I, Chapter 125, § 12523 .C(2), the Department shall grant facility
           need review approval only if the application, the data contained in the application, and other
           evidence effectively establishes the probability of serious, adverse consequences to recipients'
           ability to access health care, if the provider is not allowed to be licensed.
           Your application failed to provide data and evidence to effectively establish the probability of
           serious, adverse consequences to recipients' ability to access health care if you are not allowed to
           apply for licensure as an HCBSP. Additionally, in reviewing your application, the department
           considered:
               a. the number of other HCBS providers in the same geographic location and region
                  servicing the same population; and
               b. whether there were allegations involving issues of access to health care and services.




                       Bienville Building • 628 N. Fourth St. • P.O. Box 629 • Baton Rouge, Louisiana 70821-0629
                                       Phone: (225) 342-9500 • Fax: (225) 342-5568 • www.ldh.la.gov
                                                     An Equal Opportunity Emplo�r
                                                                                                                                          A
Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 25 of 26
Case 2:21-cv-00049-NJB-JVM Document 1 Filed 01/12/21 Page 26 of 26
